258 F.2d 701
Albert VALLEBUONA, Appellant,v.UNITED STATES, Appellee.
No. 304.
Docket 23702.
United States Court of Appeals Second Circuit.
Argued May 16, 1958.
Decided July 11, 1958.

On appeal from a decree in the admiralty, Robert A. Inch, J., presiding, dismissing a libel to recover injuries suffered by a civilian seaman of the Army under the Suits in Admiralty Act.
Jacob Rassner and Irwin Asofsy, New York City, for appellant.
Leavenworth Colby, Washington, D. C., George Cochran Doub, Asst. Atty. Gen., Paul W. Williams, U. S. Atty., New York City, Benjamin H. Berman, Atty. in Charge, New York Office, Admiralty & Shipping Section, Dept. of Justice, New York City, for United States.
Before HAND and HINCKS, Circuit Judges.
PER CURIAM.


1
Decree affirmed on the authority of Patterson v. United States, 2 Cir., 258 F.2d 702 and three other cases handed down herewith.